                                                                                               USDC IN/ND case 3:20-cv-00827-JD-MGG document 25 filed 09/30/20 page 1 of 2


                                                                                                 1   Dolores E. Gonzales, Esq. (Bar No. 171306)
                                                                                                 2   dolores.gonzales@bravolawgroup.com
                                                                                                     James R. Robertson, Esq. (Bar No. 204923)                JS-6
                                                                                                 3   james.robertson@bravolawgroup.com
                                                                                                 4   BRAVO LAW GROUP, A.P.C.
                                                                                                     4025 Camino Del Rio South, Suite 300
                                                                                                 5   San Diego, CA 92108
                                                                                                 6   Telephone: (858) 300-1900
                                                                                                     Facsimile: (858) 300-1910
                                                                                                 7
                                                                                                 8   Attorneys for Defendants
                                                                                                     THOR MOTOR COACH, INC.
                                                                                                 9
                          4025 CAMINO DEL RIO SOUTH, SUITE 300




                                                                                                10                        UNITED STATES DISTRICT COURT
                                                                 SAN DIEGO, CALIFORNIA 92108




                                                                                                11
BRAVO LAW GROUP, A.P.C.




                                                                                                           CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                                                                                                12
                                                                                                     BLANCA MERCHAIN; and PHILIP                Case No. 8:20-cv-01262-DOC(ADSx)
                                                                                                13
                                                                                                     MERCHAIN, JR.,                             (reassigned from USDC- District of CA
                                                                                                14                                              Eastern, Case No. 5:20-cv-01397; removed
                                                                                                                 Plaintiffs,                    from Orange Superior Court, Case No. 30-
                                                                                                15                                              202-01142622-CU-BC-CJC)
                                                                                                16         vs.
                                                                                                                                                ORDER ON MOTION OF THOR
                                                                                                17
                                                                                                     THOR MOTOR COACH, INC.; and                MOTOR COACH, INC. TO
                                                                                                18   DOE 1 through DOE 10, inclusive,           TRANSFER VENUE TO INDIANA
                                                                                                                                                FEDERAL COURT PURSUANT TO
                                                                                                19
                                                                                                                 Defendants.                    28 U.S.C. §1404(a) [12] and ORDER
                                                                                                20                                              ON MOTION OF PLAINTIFFS
                                                                                                                                                BLANCA MERCHAIN, PHILIP
                                                                                                21
                                                                                                                                                MERCHAIN, JR. TO REMAND
                                                                                                22                                              CASE TO ORANGE COUNTY
                                                                                                23                                              SUPERIOR COURT [11]

                                                                                                24                                              Motion Hearing Date: Sept. 14, 2020
                                                                                                25                                              Motion Time:         8:30 am
                                                                                                                                                Dept.:               9D
                                                                                                26
                                                                                                27
                                                                                                28

                                                                                                                                          -1-
                                                                                                             ORDER ON DEFENDANT THOR’S MOTION TO TRANSFER ACTION
                                                                                               USDC IN/ND case 3:20-cv-00827-JD-MGG document 25 filed 09/30/20 page 2 of 2


                                                                                                 1         TO ALL PARTIES, THEIR COUNSEL OF RECORD, AND TO THE
                                                                                                 2   UNITED        STATES     DISTRICT       COURT,      CENTRAL         DISCTRICT       OF
                                                                                                 3   CALIFORNIA, COURTROOM 6D, THE HONORABLE DAVID O. CARTER,
                                                                                                 4   PRESIDING:
                                                                                                 5         Defendant Thor Motor Coach, Inc.’s Motion to Transfer Venue to Indiana
                                                                                                 6   Federal Court pursuant to 28 U.S.C. Section 1404(a) came on regularly for hearing
                                                                                                 7   on September 14, 2020 at 8:30 am in the above referenced Court, the Hon. David O.
                                                                                                 8   Carter, presiding.
                                                                                                 9         Upon review of the record and all briefing filed by all parties, the Court ruled
                          4025 CAMINO DEL RIO SOUTH, SUITE 300




                                                                                                10   as follows:
                                                                 SAN DIEGO, CALIFORNIA 92108




                                                                                                11         IT IS HEREBY ORDERED THAT, based on the provision in the express
BRAVO LAW GROUP, A.P.C.




                                                                                                12   warranty issued by Defendant Thor Motor Coach, Inc. that accompanied the sale of
                                                                                                13   the subject vehicle to Plaintiffs, which provides that “exclusive jurisdiction for
                                                                                                14   deciding legal disputes relating to alleged breach of warranty or representations of
                                                                                                15   any nature rests in courts within the state of manufacture, which is Indiana”, that this
                                                                                                16   lawsuit should be transferred to the United States Federal Court for the Northern
                                                                                                17   District of Indiana in South Bend, Indiana. Dkt. 12. The Court hereby DENIES
                                                                                                18   Plaintiffs Blanca Merchain, Philip Merchain, Jr. Motion to Remand Case to Orange
                                                                                                19   County Superior Court as moot. Dkt. 11.
                                                                                                20
                                                                                                21
                                                                                                22         IT IS SO ORDERED
                                                                                                23
                                                                                                24   DATE: September 30, 2020         BY: ____________________________________
                                                                                                                                           DAVID O. CARTER, JUDGE
                                                                                                25
                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                26
                                                                                                27
                                                                                                28

                                                                                                                                               -2-
                                                                                                              ORDER ON DEFENDANT THOR’S MOTION TO TRANSFER ACTION
